ORDER
PER CURIAM.
Defendant-employer, NEC America, Inc., appeals from the judgment of the trial court, in a court-tried case which awarded plaintiff-employee, Lawrence D. Hrablook, damages plus prejudgment interest for breach of a severance agreement.
We have reviewed the record and find that there was substantial evidence to support the judgment of the trial court; no error of law appears. See Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. The judgment is affirmed. Rule 84.16(b).